Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on July 21, 2020. At this time, claims 1-10 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 7 and 9 are  objected to because of the following informalities: Claims 1, 7 and 9 recite “ …that may affect the product…. “. Examiner suggests a positive recitation of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 are rejected under 35 U.S.C 103 as being unpatentable over Schultz, US pat.No 20150381649 in view of Schneck, US pat.No 20140172495.  

Claims 1, 7 and 9. Schultz discloses a security information processing device (See abstract; forecasting the risk of cyber-attacks on targeted networks.) comprising: 
a memory storing instructions; (See [0112 ]; storage device)
having one or more processors 101 coupled to one or more user input devices 102 and data storage devices 104. ) to: 
generate, by use of first threat information including threat information indicating a threat related to security, a threat information model capable of classifying a piece of information as the threat information; 
(See [0116 ]; The data that is specific to a particular site or sites 302 and data that is independent of any particular sites 304 are inputs to the forecasting input builder component 306, which creates the forecasting input 308. The forecasting input 308 is input to the threat forecasting component 310, the damage forecasting model component 314, and the financial loss forecasting component 318.See [0121]; the threat model estimator 602b uses one or more of the forecasting input properties 504a-504n as initial input 602a to generate a candidate suite of likely attackers and/or attacker groups based on historical information and/or expert opinion. Attackers' characteristics can include a probabilistic ranking of sites for each attacker and/or attacker category along with possible attack rates for each site)
collect one or more threat information candidates each being a candidate for the threat information, from an information source providing information related to security;(See [0121]; the threat model estimator 602b uses one or more of the forecasting input properties 504a-504n as initial input 602a to generate a candidate suite of likely attackers and/or attacker groups based on historical information and/or expert opinion.      [ 0116 ]; The data that is specific to a particular site or sites 302 and data that is independent of any particular sites 304 are inputs to the forecasting input builder component 306, which creates the forecasting input 308. The forecasting input 308 is input to the threat forecasting component 310, the damage forecasting model component 314, and the financial loss forecasting component 318.See [0118]; These data collections, in one or more embodiments, ) 
and detect, by use of information about a component constituting a product and the threat information model, second threat information including the [[ threat information that may affect the product]], from the collected one or more threat information candidates. (See [0121]; the threat model estimator 602b uses one or more of the forecasting input properties 504a-504n as initial input 602a to generate a candidate suite of likely attackers and/or attacker groups based on historical information and/or expert opinion. ) 
Schultz does not appear to explicitly disclose threat information that may affect the product.
However, Schneck discloses threat information that may affect the product. (See Schneck, [0010];  identifying brand threat information relating to potential threats to one or more brands, identifying a characteristic of one or more operating environments, and determining a relation between a particular one of the potential threats and the characteristic. The determined relation can be used to determine risk associated with a particular brand of an organization )
Schultz and  Schneck are analogous art because they are from the same field of endeavor which is risk. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schultz with the teaching of  Schneck to include the threat to the brand because it would have allowed to take appropriate action to mitigate the risk. 
2.The combination of Schultz and  Schneck discloses the security information processing device according to claim 1, wherein the one or more processors are configured to execute the instructions to: when detecting the second threat information, out of the collected one or more threat information 
and, out of the extracted one or more threat information candidates, select a threat information candidate including the information about the component constituting the product as the second threat information that may affect a configuration of the product. (See Schneck, [0010];  identifying brand threat information relating to potential threats to one or more brands, identifying a characteristic of one or more operating environments, and determining a relation between a particular one of the potential threats and the characteristic. The determined relation can be used to determine risk associated with a particular brand of an organization )
Schultz and  Schneck are analogous art because they are from the same field of endeavor which is risk. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schultz with the teaching of  Schneck to include the threat to the brand because it would have allowed to take appropriate action to mitigate the risk.   Claim 8. As to claim 8, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.    Claim 10. As to claim 10, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.   
Allowable Subject Matter
Claims (3 and 4 and 5) together and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..

Apte, US pat.No 8688501. 
Sharma, US pat.No 20160154960.
Eder, US pat.No 20040215551.
Eder, US pat.No 20090043637. 
HOOVER, US pat.No 20160155069.
Jones, US pat.No 20190164015. 
LU, US pat.No 20190197442. 
Pendergast, US pat.No 10681071.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438